

116 HR 8218 IH: Rural Ambulance Reimbursement Fairness Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8218IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Gianforte introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for increased Medicare payment for certain rural providers of ambulance services.1.Short titleThis Act may be cited as the Rural Ambulance Reimbursement Fairness Act. 2.Medicare payment for certain rural providers of ambulance services(a)In generalParagraph (8) of section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended in the matter following subparagraph (B), by inserting (or, in the case of mountainous terrain or in areas with only secondary roads available, a 15-mile drive) after within a 35-mile drive.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to ambulance services furnished on or after January 1, 2021.